                                                                                     USDC SDNY
November 11, 2019                                                                    DOCUMENT
                                                                                     ELECTRONICALLY FILED
Honorable Gregory H. Woods                                                           DOC #:
United States District Judge                                                         DATE FILED: 11/14/2019
Southern District of New York
500 Pearl Street
                                                                      MEMORANDUM ENDORSED
New York, New York 10007

Re:    Roethlisberger v. Vascular Nutrition, Inc. (1:19-cv-6775-GHW)

Dear Judge Woods,

We represent Plaintiff, Brian Jamie Roethlisberger, in the above in-captioned case. I have been
in touch with Defendant discussing settlement however to this date Defendant has not appeared
or responded to the complaint which is past due. Plaintiff filed his request to enter default. We
respectfully request that the initial conference scheduled for November 18, 2019 be adjourned so
that Plaintiff can file his default motion within the next 30 days.

The Court’s consideration is much appreciated.


                                                            Respectfully submitted,

                                                            /s/Richard Liebowitz
                                                            Richard P. Liebowitz

                                                       Counsel for Plaintiff Brian Jamie Roethlisberger

 Plaintiff’s application to adjourn the initial pretrial conference is granted. The Court expects Plaintiff to file any
 motion for default judgment by December 12, 2019.

 Plaintiff is reminded to, in future, abide by the Court's Individual Rules, including Rule 1(E)(2) which requires that a
 party seeking an adjournment or extension of time must state the number of previous requests for adjournment.

 Plaintiff is directed to serve a copy of this order on Defendant in this action and to retain proof of service. The
 Clerk of Court is directed to terminate the motion pending at docket number 12.
 SO ORDERED.
 Dated: November 14, 2019
 New York, New York                                   _____________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge
